we Fe Ww bw

sD

10
11
12
13
14
15
16
17
18
19

21
22
23
24
25
26

Case 248 Gv 00038 FER Document 266 Filed 10/06/20 Page 1of5
- e

Case 2:18-cv-005

LR Document 211 Filed 07/20/20 Pag

lots

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
JOHNNY B. DELASHAW, JR.,
Plaintiff,
v.

SEATTLE TIMES COMPANY, and Augast 7, 2020

CHARLES COBBS,

Defendants.

 

 

20

 

 

STIPULATED MOTIONS IN LIMINE [2:18-cv-00537-JLR|

CASE NO. 2:18-cv-00537-ILR pays o QDER

STIPULATED MOTIONS IN LIMIN
NOTED ON MOTION CALENDAR:

SUMMIT LAW GROUP PLLC
315. Fier AVENULG SOUTH, Surry 1000
SEATILE, WASHINGTON 98104-2682
Telephone: (206) 676-7000
Fax: (206) 676-7001

 

 
10
il
12

. £3.

14
15
16
17
18
19

20)

21
22
23
24
25
26

 

 

Case 2:
e

or v-00537-JLR. Document 266 Filed 10/06/20 Page 2 of5
as

18-c
2:18-cv-00537-JLR Document 211 Filed 07/20/20 Page 2 of 5

Plaintiff Johnny Delashaw, Defendant Charles Cobbs, and Defendant The Seattle Times
hereby jointly move in limine for entry of the following described orders. Pursuant to LCR
7(d)(4), the undersigned counsel certify that they conducted telephonic conferences with each
other on July 16 and July 20, 2020,

I. STIPULATED MOTIONS IN LIMINE

A. The Seattle Times’ Insurance Coverage.

The Seattle Times is being defended and indemnified in this case pursuant to its insurance
policies. Delashaw should not be permitted to raise the issue of insurance coverage before the
jury, imply that The Seattle Times has no responsibility for any damages award, or that The
Seattle Times has deep pockets that can absorb and pay damages. !

B. Testimony Regarding Causation from Neal Beaton.

Delashaw’s damages expert stated in his deposition that he would not be testifying at trial
as to what caused Delashaw’s alleged damages. The Court should prohibit Beaton from offering _
any such testimony.

Cc. Exhibits Not Admitted or Permitted by the Court.

The parties move to exclude display of an exhibit to the jury unless they have either been

disclosed in Pretrial Statements and properly admitted into evidence or the Court’s permission to

display it has been granted.

D. Reference to Motions i in Limine.

The parties move that (1) all parties be prohibited from making a any y reference to the
motions in limine filed in this case and (2) all parties instruct their witnesses on the Court’s in

limine rulings.

 

' See Ossur Holdings, Inc. v. Bellacure, Inc., No, CO5-1552JLR, 2006 WL 5159198 (W.D. Wash, Aug, 30, 2006)
(granting request to exclude insurance coverage); Batista v. Supreme Alaska Seafood, No. C04-1851L, 2005 WL
5980048 (WD. Wash. Oct. 3, 2005) (motion for order prohibiting plaintiff from referring to insurance granted),

STIPULATED MOTIONS IN LIMINE - 1 SUMMIT I, AW GROUP PLLC

CASE NO, 2:18-cv-00537-JER 315 FIETH AVENUE SOUTH, SUITE 1000

SEATTLE, WASHINGTON 98104-2682
Telephone: (206) 676-7000
Fax: (206) 676-7001

 

 
 

“pS

oo

10
1]
12
‘13

14 ||

15
16
17
18

19

20
21

22,

23
24
25
26

 

 

Case 2:18-cv-00537-JLR_ Document 266 Eijled 10/06/20 Page 3 of 5
Case 2:18-cv-00537-JLR Document 211 Filed 07/20/20 Page 3 of 5

K. Excluding All Nonparty Testifying Witnesses.
Pursuant to FRE 615, all nonparty testifying witnesses should be excluded from the

courtroom including family members, friends, current or former colleagues, and testifying
experts.”

Il. CONCLUSION
All parties by and through their counsel respectfully move for entry of the above orders in

 

 

 

 

limine.
DATED this 20" day of July, 2020.
HARRIGAN LEYH FARMER & SUMMIT LAW GROUP PLLC
THOMSEN LLP Attorneys for Defendant Seattle Times
Attorneys for Plaintiff Company
By: s/ Tyler L, Farmer By s/essica L. Goldman
Arthur W. Harrigan, Jr. Jessica L. Goldman, WSBA #21856
Tyler L. Farmer Christopher T. Wion, WSBA #33207
Kristin E. Ballinger Tanya Nesbitt, WSBA #56122
HARRIGAN LEYH FARMER & THOMSEN LLP SUMMIT LAW GROUP PLLC’ ~
999. Third Ave., Ste. 4400 315 Fifth Ave. South, Suite 1000
Seattle, WA 98104 Seattle, WA 98104
Email: arthurh@harriganleyh.com Telephone: (206) 676-7000
tylerfi@harriganleyh.com Email: jessicag@summitlaw.com,
kristinb@harriganlevh.com chrisw@summitlaw.com,

 

tanvan@summitlaw.com

LAW OFFICES OF IRWIN H. SCHWARTZ MCNAUL EBEL NAWROT & HELGREN
Attorneys for Plaintiff PLLC
Attorneys for Defendant Charles Cobbs

By. s/drwin H. Schwartz

 

 

Irwin H. Schwartz By: s/ Malaika M. Eaton
LAW OFFICES OF IRWIN H. SCHWARTZ Malaika M. Eaton
999 Third Avenue, Ste. 4400 Jehiel I. Baer
Seattle, WA 98104 McNAUL EBEL NAWROT & HELGREN PLLC
Email: irwin(@ihschwartz.com 600 University Street, Ste. 2700
Seattle, WA 98101

Email: meaton@menaul.com
jbaer@menaul,com

SOMERVILLE, LLC
Attorneys for Defendant Charles Cobbs

 

* See Hopkins v. Integon Gen. Ins. Co., No. C18-1723 MIP, 2020 WL 3888253, *3 (W.D. Wash. July 10, 2020)

STIPULATED. MOTIONS IN LIMINE - 2 SUMMIT LAW GROUP PLLC

CASE NO. 2:18-cv-00537-JLR 315 Firth AVUNUE SOUTH, Sure 1G00

SEATTLE, WASHINGTON 981042682
Telephone: (206) 676-7000
Bax: (206}.676-7001

 

 
bh ww

CO ss)  N

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Document 26
Document 21

: &f John O. Somerville
John Q. Somerville
SOMERVILLE, LLC
300 Richard Arrington Jr. Blvd. N., Ste.
710
Birmingham, AL 35203

Email: JOS@Somervillelic.com

STIPULATED MOTIONS IN LIMINE - 3
CASE NO. 2:18-cv-00537-ILR

6 Ell
|

led 07/20/20 Page 40

ed 10/06/20 Page 40f5
d f 5

SUMMIT JLAW GROUP PLLC
315 FIFTH AVENUE SOUTH, SUITT 1000
SEATTLE, WASHINGTON 98104-2682
Telephone: (206) 676-7000
Fax: (206) 676-7001

 

 
 

Oo fo ~~ DA Ww Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00537-JLR_ Document 266 Eiled 10/06/20 Page5of5
Case 2:18-cv-00537-JLR Document 211 Filed 07/20/20 Page 5 of5

PROPOSED] ORDER MC

Pursuant to the foregoing Stipulated Motion, IT IS SO ORDERED.

Ya
DATED this © day of

     

CSIC

THE HONORABLE JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

STIPULATED MOTIONS IN LIMINE - 1 t
CASE NO. 2:18-cv-60837.JLR. SUMMIT LAW GROUP PLLC

315 FIFTH AVENUE SOUTTHL, SULT! 1000
SBATTLE, WASHINGTON 98104-24682
Telephone: (206) 676-7000
Fax: (206) 676-7001

 

 
